United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 02-10998
                         Conference Calendar


DEL HARLAN CRANE, JR.,

                                     Plaintiff-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CORRECTIONS,
INSTITUTIONAL DIVISION; TEXAS DEPARTMENT OF CORRECTIONS,

                                     Defendants-Appellees.

                         --------------------

             Appeal from the United States District Court
                  for the Northern District of Texas
                          USDC No. 2:02-CV-10

                         --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Del Harlan Crane, Jr., Texas state prisoner # 1043557,

appeals the district court’s dismissal of his civil rights action

as duplicative and therefore malicious.    We DISMISS the appeal as

frivolous.

     The district court determined that Crane’s complaint was

malicious because it duplicates the allegations of his previous


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10998
                                 -2-

civil rights lawsuit.   A complaint filed in forma pauperis is

malicious if it duplicates the allegations of another complaint

filed by the same plaintiff.   See Pittman v. Moore, 980 F.2d 994,

994-95 (5th Cir. 1993); Wilson v. Lynaugh, 878 F.2d 846, 850

(5th Cir. 1989).   Because Crane has failed to brief adequately

any argument that his complaint was not malicious under the

standards of Pittman and Wilson, the argument is deemed

abandoned.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).   Crane has failed to show that the district

court’s dismissal was error.   Furthermore, Crane has failed to

show that his action is not still barred under Heck v. Humphrey,

512 U.S. 477, 485-86 (1994).   See Randell v. Johnson, 227 F.3d

300, 301 (5th Cir. 2000).

     Because Crane’s appeal is without arguable merit and

therefore frivolous, it is hereby DISMISSED.     See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.   The

district court’s dismissal of Crane’s action counts as a strike

for purposes of 28 U.S.C. § 1915(g), as does this court’s

dismissal of the instant appeal.     See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1995).    Crane’s previous civil rights

action also was dismissed as frivolous.    See Crane v. Scott,

No. 2:99-CV-0247 (N.D. Tex. Feb. 11, 2000) (unpublished).

Since Crane has now accumulated three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is
                          No. 02-10998
                               -3-

in imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED; ALL OUTSTANDING

MOTIONS DENIED.